Citation Nr: 0118166	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension in the amount of 
$1,881.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1965 to April 
1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
following the denial of the veteran's request for waiver that 
is the subject of the current appeal, the veteran sought and 
obtained a waiver of an additional larger overpayment that 
resulted from his family's receipt of Social Security 
Administration (SSA) benefits.  Consequently, the first 
request for waiver of overpayment caused by the veteran's 
failure to notify the regional office (RO) of the receipt of 
additional wages by the veteran's spouse is the only matter 
for current appellate consideration. 

The Board further notes that in October 2000, the veteran 
filed an application to reopen a claim for service connection 
for residuals of back injury, in January 2001, the veteran's 
representative raised the additional issue of entitlement to 
reinstatement of the veteran's nonservice-connected 
disability pension, and in a December 1999 memorandum, the 
veteran's representative claimed error with respect to a 
rating decision of January 1994.  These claims have not been 
developed for current appellate review and are referred to 
the RO for further clarification and/or adjudication. 


FINDINGS OF FACT

1.  In January 1998, the veteran reported to the RO that due 
to the anticipated closing of the company that employed his 
spouse on February 20, 1998, his spouse's income would be 
limited to $2,820 for 1998, and later that month, the RO 
notified the veteran that he would be receiving monthly 
pension benefits of $1,079, effective March 1, 1998, based on 
this representation.  

2.  The veteran was paid increased pension benefits on the 
basis of his spouse's reported earnings of $2,820 until June 
1998, at which time the veteran notified the RO that his 
spouse had received additional earnings for 1998 and had also 
begun to receive unemployment benefits.

3.  The evidence provided by the veteran in June 1998 
indicated that as of May 1998, the veteran's spouse had 
earnings for 1998 totaling $7,516.21.

4.  In September 1998, the RO amended the veteran's award of 
nonservice-connected pension benefits in light of the 
veteran's report of an increase in his spouse's income for 
1998 and anticipated unemployment benefits; this adjustment 
resulted in an overpayment of $1,881.

5.  There is no evidence that the veteran harbored an intent 
to seek an unfair advantage or that he lacked an honest 
intent to refrain from deceptive dealing with the Department 
of Veterans Affairs (VA).

6.  Recovery of the overpayment would result in undue 
financial hardship for the veteran and his family.


CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits 
in the amount of $1,881.00 did not result from fraud, willful 
misrepresentation, or bad faith on the part of the veteran.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965(b) 
(2000).

2.  Recovery of the overpayment in the amount of $1,881.00 is 
against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that this case has already 
been developed within the guidelines established by the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
at 38 U.S.C.A. § 5103A) (VCAA).  In this regard, the Board 
observes that there is no indication in the record that there 
are any outstanding relevant records or documents from any 
source that are not currently of record.  In addition, the 
Board finds that the veteran has clearly been placed on 
notice of the evidence and criteria necessary to warrant 
entitlement to waiver of the subject overpayment, and that 
remand for further notice of this evidence and applicable 
criteria under the VCAA would be both redundant and an 
unnecessary waste of appellate time and resources.

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2000).  38 C.F.R. 
§ 3.271 (2000).  A veteran who is receiving a pension is 
required to report to the VA any material change or expected 
change in his income or other circumstance that affects the 
payment of benefits.  38 C.F.R. § 3.660 (2000).  Payments of 
any kind and from any source are countable income for 
determining eligibility for VA pension benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 1521(b) (West 
1991); 38 C.F.R. § 3.271(a).  A person who is receiving 
pension benefits is required to report to the VA in writing 
any material change or expected change in his income, net 
worth, or other circumstance that affects the payment of 
benefits.  38 U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 
(2000).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(b) (2000).

The standard "Equity and Good Conscience," will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered:  fault 
of the veteran, balancing any fault of the veteran against 
any fault on the part of VA, whether collection would create 
an undue hardship on the part of the veteran by depriving him 
of basic necessities, whether collection would defeat the 
purpose of paying benefits by nullifying the objective for 
which the benefits were intended, whether waiver of recovery 
would constitute unjust enrichment by creating an unfair gain 
to the veteran, or whether reliance on the receipt of 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation by the veteran.  38 
C.F.R. § 1.965(a). 

The veteran was granted VA nonservice-connected disability 
pension benefits in a July 1997 rating decision and initially 
received monthly benefits of $133.  In January 1998, the 
veteran reported to the RO that due to the anticipated 
closing of the company that employed his spouse on February 
20, 1998, his spouse's income would be limited to $2,820 for 
1998, and later that month, the RO notified the veteran that 
he would be receiving monthly pension benefits of $1,079, 
effective March 1, 1998, based on this representation.  

The veteran was paid increased pension benefits on the basis 
of his spouse's reported earnings of $2,820 until June 1998, 
at which time the veteran notified the RO that his spouse had 
received additional earnings for 1998 and had also begun to 
receive unemployment benefits.  The evidence provided by the 
veteran in June 1998 indicated that as of May 1998, the 
veteran's spouse had earnings for 1998 totaling $7,516.21.

In September 1998, the RO amended the veteran's award of 
nonservice-connected pension benefits in light of the 
veteran's report of an increase in his spouse's income for 
1998 and anticipated unemployment benefits; this adjustment 
resulted in an overpayment of $1,881.

In the process of requesting a waiver of this overpayment in 
October 1998, the veteran submitted a financial status report 
in which he identified bank account funds of $8,400 and 
excess income over expenses in the amount of $320.  Income at 
this time included SSA benefits for both the veteran and his 
spouse and $452 in monthly VA pension benefits.  In a 
statement in support of his request for waiver of recovery of 
overpayment of nonservice-connected disability pension, the 
veteran indicated that both his daughter and granddaughter 
were now living with him.  He also noted that he had borrowed 
against his savings account in order to pay for a vacation 
and buy a 1991 Dodge van.

In December 1998, while fraud, misrepresentation or bad faith 
in the creation of the subject overpayment was not found, the 
veteran's request for waiver was denied on the basis that he 
was at fault since he had failed to promptly notify VA that 
his spouse was receiving unemployment compensation, that he 
had excess monthly income over expenses, and that he held 
funds in bank accounts totaling $8,400.  Since it was 
therefore determined that the collection of the overpayment 
would not deprive the veteran or his family of the basic 
necessities of life, the request for waiver was denied.

An eligibility verification report (EVR) from February 1999 
reflects the veteran's receipt of monthly SSA benefits in the 
amount of $664, and additional SSA benefits for the veteran's 
spouse and children in the total monthly amount of $332.  The 
veteran also projected earnings for his spouse in the year of 
1999 in the amount of $10,000, and noted that funds in 
interest-bearing bank accounts totaled $8,000. 

In June 1999, the veteran provided a statement reflecting his 
spouse's termination from employment with C., T. and M. 
Company in May 1999.  Total earnings for 1999 were indicated 
to be $3,486.23.

In a financial status report submitted in July 1999, the 
veteran indicated his receipt of SSA benefits in the amount 
of $672, and that his spouse received SSA benefits in the 
amount of $83.  Monthly expenses now exceeded monthly income 
by $1,695.  In an accompanying application for exclusion of 
children's income, the veteran further identified funds in 
bank accounts totaling $2,700 and a $2,600 outstanding 
balance on the purchase of the Dodge van.  It was also noted 
that the veteran owed $3,800 for additional funds borrowed 
against his savings account with a credit union. 


II.  Analysis

As was noted above, recovery of overpayment of any benefits 
made under laws administered by the VA shall be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).  After reviewing the facts and 
circumstances of this case, the Board concurs with the RO 
that there is no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
subject overpayment.

Thus, the Board must determine whether recovery of the 
overpayment would be against the principles of equity and 
good conscience, thereby permitting waiver under the 
provisions of 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 
1.965(a).  The pertinent regulation in this case provides 
that the standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.

As was also previously noted, in determining if collection is 
against equity and good conscience, the following elements 
will be considered: fault of the veteran, balancing any fault 
of the veteran against any fault on the part of VA, whether 
collection would create an undue hardship on the part of the 
veteran by depriving him of basic necessities, whether 
collection would defeat the purpose of paying benefits by 
nullifying the objective for which the benefits were 
intended, whether waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran, or 
whether reliance on the receipt of benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation by the veteran.  38 C.F.R. § 1.965(a).

The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of the 
appellant contributed to the creation of the debt, and the 
record clearly reflects that the appellant accepted payment 
of pension benefits to which he was not entitled under the 
law.  However, the Board notes that the veteran had indicated 
when increased benefits were assigned in January 1998 that he 
anticipated the closing of the company that employed his 
spouse in February 1998, and when this date came and went, 
the veteran may have delayed in advising the VA believing 
that the company's closure was still imminent.  

Therefore, while the Board does attach some degree of fault 
to the veteran for failing to timely communicate important 
information, the Board finds that the degree of fault is not 
so significant as to govern the disposition of this case.  

Another element to be considered in this case pertains to 
fault on the part of VA.  VA is required to balance the fault 
of the debtor against any fault of VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to VA in the creation of the 
overpayment.  Thus, this element would tend to support a 
denial of the veteran's request for waiver of recovery of the 
overpayment.  However, again the Board finds that this 
element is not dispositive of the issue on appeal.  Further, 
the record does not reflect that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
his reliance on these additional benefits.  38 C.F.R. § 
1.965(a).

Additional elements for consideration address whether 
repayment of the debt would defeat the purpose of the benefit 
and whether failure to make restitution would result in 
unfair gain to the debtor, and the Board finds that the 
application of these elements is also not determinative.  As 
was noted above, the veteran clearly was in receipt of 
benefits to which he was not entitled and to that extent, was 
unfairly enriched.  However, in view of the veteran's 
financial status as noted below, the Board also finds that 
pension benefits were designed to provide at least some form 
of subsistence to disabled veterans and that repayment of 
such a significant debt on the part of this veteran would 
arguably act to defeat the purpose of this benefit.

As to the element of undue financial hardship, the appellant 
asserts that repayment of the subject indebtedness would 
result in financial hardship as the monthly income of the 
veteran and his family currently does not cover their monthly 
expenses.  With respect to this element, the Board observes 
that the regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of basic necessities.  In light of the above 
findings, the effect on the appellant's financial situation 
has evolved into one of the more important factors for 
consideration.

In this regard, the Board notes that in his most recent 
financial report in July 1999, while the veteran lists a 
significant number of installment and other debts that should 
not be taken account as they are not expenses for the 
necessities of life, the veteran's debts for the necessities 
of life for the veteran and his family are still in excess of 
monthly income, and the age of the veteran's automobiles is 
not representative of a lavish life style.  Consequently, the 
Board finds that as to this element, the monthly income of 
the veteran and his family does not exceed their monthly 
expenses by an amount sufficient to permit repayment of the 
debt to the Federal Government without depriving them of the 
basic necessities of life.

As the Board concludes that the appellant's failure to 
provide a more timely report with respect to his spouse's 
increased income for 1998 was an innocent mistake, that 
repayment of such a debt on the part of this veteran would 
arguably act to defeat the purpose of this benefit, and that 
the collection of the indebtedness would deprive the veteran 
and his family of the basic necessities of life, the Board 
finds that recovery of the overpayment of $1,881.00 would be 
against the principles of equity and good conscience.  Thus, 
waiver of recovery of the overpayment is granted.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

Waiver of recovery of the overpayment of pension benefits is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

